Kellogg, P. J. (concurring in result):
The provision that the corporate name itself, or a prefix or suffix: to it, shall indicate the existence of a corporation, was first brought into the law by the amendment of 1911. Before that time section 6 provided: (1) That no corporation should be formed, or authorized to do business in the State, which had the same name as another corporation; (2) that a corporation formed by reincorporation or merger may bear the same name as the corporation to which it succeeded. This last provision was in fact an exception to the first. The amendment with reference to requiring the name to indicate the corporate character was evidently inserted by mistake, by chapter 638 of the Laws of 1911, between these two provisions, that is, between the provision and the exception, when in fact it should have been inserted after the second provision.
The statute, properly construed, requires, I think, that a corporation formed or permitted to do business shall not have the name of another corporation unless the latter corporation is a merger, or in some way is the successor of *153the former, and, as an independent proposition, that the corporate name must indicate, in itself or otherwise, the corporate character. Therefore, without regard to whether the new corporation is a merger or reorganization or otherwise, it cannot be permitted to do business in this State without complying with the added provision of the section. Its name, or a prefix or suffix, must indicate the corporate character.
Order unanimously affirmed, with costs.